Case 9:20-md-02924-RLR Document 3062-1 Entered on FLSD Docket 03/17/2021 Page 1 of 6




                              EXHIBIT A
                          Case 9:20-md-02924-RLR Document 3062-1 Entered on FLSD Docket 03/17/2021 Page 2 of 6
                                                             Exhibit A - Plaintiffs’ Proposed Order – New Schedule



                          Deadline



       New                March 31, 2021            Plaintiffs Identification of Tranche 1 custodians – Generic Manufacturer Defendants



       New                                          Deadline for completion of production of all late outstanding Tranche 1 custodial file documents for all brands with
                          March 31, 2021            collection date through December 31, 2020.1



                                                    Deadline for substantial completion of GSK draft and final CMC materials, source documents for adverse event reports,
                                                    SERM materials, PSURs, PV agreements, FDA inspection documents, laboratory notebooks, documents related to 2019-
                                                    2021 testing; annual product reviews for ranitidine API and finished dose; stability testing reports and other quality
                                                    review materials; manufacturing guides, test specifications, and test methodology guides; FDA Establishment Inspection
                                                    Reports; Discontinuation notices; Supply chain maps/tracing documents; Risk management records; Materials regarding
As agreed to by           March 31, 2021
                                                    API third-party supplier; Temperature and storage policy; Average daily temperature data for US manufacturing site;
GSK
                                                    Audit data regarding GSK distribution facilities; Distribution center documents; Sales and Marketing documents,
                                                    including marketing strategy documents (e.g., business plans, marketing plans, and brand plans); US Marketing
                                                    materials; sales education and training materials; US media, press releases, public relations materials, data related to
                                                    direct sales, chargebacks, rebates, and pricing from an outside vendor is ongoing, with rolling productions expected over
                                                    the next month; and “miscellaneous hard copy documents” with full completion by May 14, 2022.


                                                    Deadline for completion of all BI outstanding noncustodial documents due under PTO 47, by 12/31/2020, with the
                                                    exception of hard copy documents from BI Promeco facility in Mexico. This deadline includes, but is not limited to,
As agreed to by BI        March 31, 2021
                                                    productions from IDEA4CON, BIRDS, Form 483 and EIR inspection and investigation documents, CAPAS, Trackwise,
                                                    PV documents, ANDA’s, clinical and preclinical studies, nonclinical studies and electronic manufacturing documents.

       New                April 7, 2021             Deadline to reach agreement between Plaintiffs and individual Generic Manufacturer Defendants on list of Tranche 1
                                                    custodians. If agreement is not reached, PTO 32 dispute resolution hearing will be set April 8-12.

         1
             This includes an updated custodial file production for witness Pam Geelan in advance of fact deposition to be scheduled in April 2021.
                      Case 9:20-md-02924-RLR Document 3062-1 Entered on FLSD Docket 03/17/2021 Page 3 of 6
                                               Exhibit A - Plaintiffs’ Proposed Order – New Schedule




As agreed by Pfizer   April 30, 2021   Deadline for completion of Tranche 2 custodial file production –Pfizer and BI
and BI


      PTO 30          May 14, 2021     Parties begin discussions regarding process for selection of potential bellwether personal injury cases




Per GSK motion for    May 14, 2021     Deadline for completion of GSK production of all science and study related noncustodial documents, including but
extension and Court                    not limited to nonclinical, preclinical, clinical studies, outstanding laboratory notebooks, PIERS database production,
Order of 3/12/21                       chromatograms, manufacturing residual solvent and batch level testing; temperature data




       New            May 31, 2021     Deadline for completion of Tranche 2 custodial file production – GSK and Sanofi



       New            May 31, 2021     Deadline for completion of production of Tranche 1 custodial files– Generic Manufacturer Defendants (this does
                                       not include those custodial files related to witnesses designated for 30(b)(6) depositions for which deadlines for
                                       production are already set forth in prior PTOs 54 and 60




       New            June 14, 2021    Completion of process and plan for selecting potential bellwether personal injury cases and core discovery with
                                       submission of either joint or competing proposals to the Court
                 Case 9:20-md-02924-RLR Document 3062-1 Entered on FLSD Docket 03/17/2021 Page 4 of 6
                                                   Exhibit A - Plaintiffs’ Proposed Order – New Schedule




                Upon entry Order
 New            setting forth process     Selection of 1st grouping of Bellwether personal injury pool cases with Bellwether Core Discovery to be concluded by
                for selection 1st Pool    December 31, 2021
                Bellwether Personal
                Injury cases and
                Core Discovery


 New            July 30, 2021             Deadline for completion of all outstanding non-custodial production – all Defendants


 New                                      Deadline for completion of production of BI Promeco document production2
                September 1, 2021         Deadline for completion of Tranche 3 custodial file production -Brand Defendants
                                          Deadline for completion of Tranche 2 custodial file production – Generic Defendants


PTO 30          December 20, 2021         Completion of Fact Discovery related to class certification and Plaintiffs’ Class Certification Motions



 New            December 31, 2021         Completion of Bellwether Core Discovery; Selection of Final Bellwether Trial Cases for first grouping



 New            December 31, 2021         Defendants shall certify a good-faith belief that all ESI and documents requested by the Plaintiffs and/or ordered by
                                          this Court to be produced have been produced consistent with their obligations under the Federal Rules.

PTO 30          February 4, 2022          Completion of depositions of Plaintiffs’ Class Certification experts




  2
   The production of these documents was substantially delayed due to the Defendant’s ability to have a vendor access the hard copy documents on site due to
  COVID restrictions. This date is based upon Defendant’s representation in February 2021 that the estimated production time is 4-5 months
                   Case 9:20-md-02924-RLR Document 3062-1 Entered on FLSD Docket 03/17/2021 Page 5 of 6
                                                      Exhibit A - Plaintiffs’ Proposed Order – New Schedule




 New               February 28, 2022         Completion of fact discovery for Final Bellwether Trial Cases



 New               March 11, 2022            Plaintiffs’ Disclosure of General and Case Specific Expert Reports for Bellwether Trial Cases and two available dates
                                             for depositions of each expert


PTO 30             March 21, 2022            Opposition to Plaintiffs’ Class Certification Motions and expert reports

                                             Defendants’ Daubert Motions directed to Plaintiffs’ class certification experts


 New               April 18, 2022            Defendants’ Disclosure of General and Case Specific Expert Reports for Bellwether Trial Cases and two available
                                             dates for depositions of each expert



PTO 30             April 21, 2022            Completion of depositions of Defendants’ Class Certification Experts3



 New               May 6, 2022               Plaintiffs’ General and Case Specific Rebuttal Reports for Bellwether Trial Cases


 New               May 27, 2022              Completion of expert depositions


                                             Plaintiffs’ replies in support of class certification motions, and rebuttal expert reports, if any, on class certification
PTO 30             June 4, 2022
                                             Plaintiffs’ Daubert Motion directed to Defendants’ Class Certification Experts


  3
      A schedule for additional class deadlines which will be the subject of a subsequent PTO.
                          Case 9:20-md-02924-RLR Document 3062-1 Entered on FLSD Docket 03/17/2021 Page 6 of 6
                                                              Exhibit A - Plaintiffs’ Proposed Order – New Schedule




Previously 12/20/21      June 8, 2022               Daubert Motions related to General and Case Specific Expert Reports for Bellwether Trial Cases
but only to general
causation reports


                                                    Defendants’ Oppositions to Plaintiffs’ Daubert Motions directed to Defendant’s class certification experts
      PTO 30             July 5, 2022
                                                    Defendants’ replies in support of Daubert motions directed to Plaintiffs’ class certification experts


Previously 3/21/22
but only to general      July 11, 2022              Oppositions to Daubert Motions on Expert Reports for Bellwether Trial Cases
causation daubert
reports


Previously April 21,
2022 but only to         July 29, 2022              Replies in support of Daubert Motions on Expert Reports for Bellwether Trial Cases
general causation
expert reports


      PTO 30             August 3, 2022             Plaintiffs’ replies in support of Daubert motions directed to Defendants’ class certification experts


        New
                         September 30, 2022         Dispositive Motions related to Bellwether Trial Selections


        New
                         October/November           First Trial(s)4
                         2022

          4
           A more robust and detailed pretrial schedule for final pretrial matters, exhibit lists, motions in limine, and deposition designations will be the subject of a
          subsequent PTO. The parties will meet and confer with the Special Master and submit a joint proposal to the Court on or before June 1, 2022.
